Citation Nr: 1828096	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to July 20, 1978 for the award of service connection for multilevel degenerative disc disease (DDD) of the lumbar spine on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date prior to June 20, 1978 for the award of service connection for radiculopathy right lower extremity on the basis of CUE.

3.  Entitlement to an effective date prior to July 20, 1978 for the award of service connection for sarcoidosis pulmonary on the basis of CUE.

4.  Entitlement to an effective date prior to July 20, 1978 for the award of service connection for sarcoidosis cutaneous on the basis of CUE.

5.  Entitlement to an effective date prior to January 17, 1996 for the award of service connection for sarcoidosis, eyes on the basis of CUE.

6.  Entitlement to an effective date prior to January 17, 1996 for the award of service connection for paranoid schizophrenia with on the basis of CUE.
7.  Entitlement to an effective date prior to September 8, 1997 for the award of service connection for impotence on the basis of CUE.

8.  Entitlement to an effective date prior to September 8, 1997 for special monthly compensation (SMC) for the loss of use of a creative organ on the basis of CUE.

9.  Entitlement to an effective date prior to May 19, 2009 for the award of service connection for coronary artery disease (CAD) on the basis of CUE.

10.  Entitlement to an effective date prior to May 19, 2009 for SMC at the housebound rate on the basis of CUE.

11.  Entitlement to an effective date prior to March 15, 2011 for the award of service connection for radiculopathy left lower extremity.

12.  Entitlement to a rating in excess of 60 percent for multilevel DDD of the lumbar spine.

13.  Entitlement to a rating in excess of 10 percent for radiculopathy right lower extremity.

14.  Entitlement to an initial rating in excess of 10 percent for radiculopathy left lower extremity.

15.  Entitlement to a compensable rating for impotence.

16.  Entitlement to a rating in excess of 30 percent for sarcoidosis pulmonary.

17.  Entitlement to a rating in excess of 10 percent for sarcoidosis cutaneous.

18.  Entitlement to a compensable rating for sarcoidosis, eyes.

19.  Entitlement to a rating in excess of 50 percent for paranoid schizophrenia with depression.
20.  Entitlement to SMC based on the need for aid and attendance.

21.  Whether new and material evidence has been submitted to reopen a claim for service connection for spine impairment, other than multilevel DDD of the lumbar spine and, if so, whether service connection should be granted.

22.  Entitlement to service connection for a right wrist disorder, to include as secondary to sarcoidosis.

23.  Whether new and material evidence has been submitted to reopen a claim of service connection for hiatal hernia and, if so, whether service connection should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 1978.

These claims come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the RO.  Therein, the RO granted service connection for radiculopathy left lower extremity effective March 11, 2011 and assigned a 10 percent rating.  The Veteran has appealed with respect to the effective date and rating assigned.

In November 2016, the Veteran was afforded a video-conference hearing before the undersigned Veterans Law Judge.  At the hearing, he submitted additional evidence that appears to be copies of earlier records from his file.  He waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).  Any other evidence received since the April 2014 statement of the case (SOC) is not pertinent to the claims being decided herein.  Id.

All of the earlier effective date claims, except for the one for radiculopathy lower left extremity, were denied in the rating decision or in the April 2014 SOC, explicitly or implicitly, on the basis of CUE.  The appeal streams granting service connection have long been final and freestanding effective date claims are not allowed.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Without clear evidence to the contrary, the Board will assume the RO in issuing the SOC in this case was adjudicating the claims consistent with Rudd.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  No such clear evidence exists in this case.  Further, to the extent decided herein, readjudication or informing the Veteran of the laws and regulations necessary to substantiate a CUE request would not result in a different outcome as the Board is making a purely legal determination as to entitlement to an earlier effective date based on CUE.

Further, for those claims of service connection that have been previously denied by the Board, no motions for CUE in a prior Board decision have been submitted by the Veteran.  38 C.F.R. § 20.1404.  

Moreover, the issues of entitlement to specially adapted housing, special home adaptation and auto or adaptive equipment are not on appeal.  Although the issues were listed in the Veteran's notice of disagreement (NOD), those claims were not adjudicated in the June 2013 rating decision.  As explained in a letter from the RO in February 2014, claims for those benefits were addressed in earlier, unappealed rating decisions.  Thus, the RO took the NOD as new claims for those benefits and adjudicated the claims in a December 2014 rating decision, which was not appealed.

The issues of entitlement to an effective date prior to September 8, 1997 for loss of use of a creative organ on the basis of CUE; entitlement to increased ratings for sarcoidosis pulmonary and sarcoidosis eyes, and the claims pertaining to the hiatal hernia, and right wrist disorder; are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The October 1978 and January 1979 rating decisions granting service connection for multilevel DDD of the lumbar spine, sarcoidosis pulmonary, sarcoidosis cutaneous, radiculopathy right lower extremity are final.

2.  The October 1978 and January 1979 rating decisions granting service connection for multilevel DDD of the lumbar spine, sarcoidosis pulmonary, sarcoidosis cutaneous, radiculopathy right lower extremity effective July 20, 1978, the date after the Veteran's separation from service, are final were not the product of CUE.

3.  The January 1979 and March 1992 rating decisions denying Veteran's prior claims of service connection for a psychiatric disorder are final, and the August 1997 rating decision in which service connection for paranoid schizophrenia was granted is final.

4.  The October 1978 prior rating decision denying service connection for sarcoidosis eyes is final, and the August 1997 rating decision in which service connection for sarcoidosis eyes was granted is final.

5.  The August 1997 rating decision in which January 17, 1996 effective dates for the award of service connection for paranoid schizophrenia and sarcoidosis eyes were assigned was not the product of CUE.

6.  The January 2008 rating decision granting service connection for impotence effective September 8, 1997 is final.

7.  The assignment of September 8, 1997 for the award of service connection for impotence in the January 2008 rating decision was not the product of CUE.

8.  The January 2008 Board decision denying the Veteran's claim of service connection for a heart condition is final, and the October 2009 rating decision upon which service connection for CAD was granted is final.

9.  The October 2009 rating decision in which a May 19, 2009 effective date for the award of service connection for CAD was not the product of CUE.

10.  In October 2009, the Veteran was granted SMC at the housebound rate, effective May 19, 2009, and he did not note disagreement with the effective date assigned until his April 2011 claim.

11.  The October 2009 rating decision granting SMC at the housebound rate, effective May 19, 2009, was not the product of CUE.

12.  Compensable left lower extremity neurological symptoms were first noted at the May 2011 VA examination, and an effective date for the award of service connection of March 15, 2011, the date of claim, was assigned.

13.  The Veteran's service-connected multilevel DDD of the lumbar spine is not manifested by unfavorable ankylosis of the entire spine.

14.  The Veteran's right and left lower extremity radiculopathy most nearly approximates moderate incomplete paralysis in each leg.

15.  The Veteran has no penile deformity.

16.  No present skin abnormalities are related to service-connected sarcoidosis cutaneous.

17.  The Veteran's paranoid schizophrenia with depression is manifested by moderate impairment equivalent to no worse than occupational and social impairment with reduced reliability and productivity.

18.  The Veteran is not in need of aid and attendance.


CONCLUSIONS OF LAW

1.  The October 1978 and January 1979 rating decisions granting service connection for multilevel DDD of the lumbar spine, sarcoidosis pulmonary, sarcoidosis cutaneous, radiculopathy right lower extremity are final.  38 U.S.C. § 4005 (1974, 1986); 38 C.F.R. §§ 19.129, 19.192 (1978, 1979).  

2.  The October 1978 and January 1979 rating decisions assigning effective dates of July 20 1978 for the award of service connection for multilevel DDD of the lumbar spine, sarcoidosis pulmonary, sarcoidosis cutaneous, radiculopathy right lower extremity were not the products of CUE.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).

3.  The January 1979 and March 1992 rating decisions denying service connection for a psychiatric disorder are final, and the August 1997 rating decision in which service connection for paranoid schizophrenia was granted is final.  38 U.S.C. § 4005 (1974, 1986), 7105 (1992); 38 C.F.R. §§ 19.129, 19.192 (1979, 1991), 20.302, 20.1103 (1997).  

4.  The October 1978 rating decision denying service connection for sarcoidosis eyes is final, and the August 1997 rating decision in which service connection for sarcoidosis eyes was granted is final.  38 U.S.C. § 4005 (1974), 7105 (1992); 38 C.F.R. §§ 19.129, 19.192 (1978), 20.302, 20.1103 (1997).  

5.  The August 1997 rating decision in which a January 17, 1996 effective date for the awards of service connection for paranoid schizophrenia and sarcoidosis eyes were assigned was not the product of CUE. 38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).
 
6.  The January 2008 rating decision granting service connection for impotence effective September 8, 1997 is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 20.302, 20.1103 (2007).

7.  The January 2008 rating decision assigning an effective date of September 8, 1997 for the award of service connection for impotence was not the product of CUE.  38 U.S.C. § 109A (2012); 38 C.F.R. § 3.105 (2017).

8.  The October 2009 rating decision granting service connection for CAD effective May 19, 2009 is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 20.302, 20.1103 (2009).

9.  The October 2009 rating decision assigning an effective date of May 19, 2009 for the award of service connection for CAD was not the product of CUE.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.105 (2017).

10.  The October 2009 rating decision granting SMC at the housebound rate, effective May 19, 2009, is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 20.302, 20.1103 (2009).

11.  The October 2009 rating decision granting SMC at the house bound rate, effective May 19, 2009, was not the product of CUE. 38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).

12.  The criteria for an effective date prior to March 15, 2011 for radiculopathy left lower extremity have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017), 3.155 (2015). 

13.  The criteria for a rating in excess of 60 percent for multilevel DDD of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).

14.  The criteria for a 20 percent rating, but no higher, for radiculopathy right lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).

15.  The criteria for a 20 percent rating, but no higher, for radiculopathy left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).

16.  The criteria for a compensable rating for impotence have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, DC 7522 (2017).

17.  The criteria for a rating in excess of 10 percent for sarcoidosis cutaneous have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DC 7806 (2017).

18.  The criteria for a rating in excess of 50 percent for paranoid schizophrenia with depression have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130 DC 9302 (2017).

19.  The criteria for SMC based on the need for aid and attendance have not been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

At the November 2016 Board hearing, the Veteran indicated that his file was lost and may be incomplete.  However, the electronic claims file contains over 1600 entries and appears to be contain complete records dating from his time in service and his initial claim in August 1978, to the present.

Although the Board is remanding other issues for further development and consideration, remand is not necessary for the claims decided herein as there is no reasonable possibility that further assistance would substantiate these claims.  See 38 C.F.R. § 3.159(d).

I. Effective Dates and CUE

Legal Criteria

Once a rating decision is final, a challenge to the effective date or rating assigned may only be entertained on the basis of CUE.  Freestanding effective date claims are not allowable.  Rudd, 20 Vet. App. at 299.  From the date of notification of an RO decision, the claimant has one year to submit new evidence or to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In this regard, the decision becomes final if the Veteran does not express disagreement with or new and material evidence is not associated with the claims file within one year of the mailing of the rating decision to the Veteran.  38 C.F.R. §§ 3.156(b), 20.302.

In order for a request for CUE to be granted, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Furthermore, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that exited at the time of the prior adjudication in question.  Id.   Simply to contend CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  More succinctly, CUE is an error which undebatable.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior decision is based on the record and law that existed when that decision was made.  See Damrel, 6 Vet. App. at 245; Fugo, 6 Vet. App. at 43; Russell, 3 Vet. App. at 313-14.  See also 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

Revision of a decision on the grounds of CUE is warranted only when there has been an error in the adjudication of the claim that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See, e.g., 38 C.F.R. § 20.1403(c) (pertaining to CUE in Board decisions).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Throughout the relevant period, the effective date of an award for service connection or SMC have been based on the date after separation from service or date entitlement arose, whichever is later, for claims filed within one year of separation; or the date the claim was received by VA or the date entitlement arose, whichever is later, for claims filed more than one year after separation from service.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155 (2015).  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the Veteran's claims were filed.

As shown below, this applies to all effective date claims in this appeal, except for the effective date of the award of service connection for radiculopathy lower left extremity, which is properly on direct appeal.  Therefore, in the absence of CUE, as stated the Board will deny the issues pertaining to earlier effective dates.

Lumbar Spine, Sarcoidosis Pulmonary, Sarcoidosis Cutaneous, Radiculopathy Lower Right Extremity

The October 1978 and January 1979 rating decisions granting service connection for multilevel DDD of the lumbar spine, sarcoidosis pulmonary, sarcoidosis cutaneous, radiculopathy right lower extremity, effective July 20, 1978, are final.  38 U.S.C. § 4005 (1974, 1986); 38 C.F.R. §§ 19.129, 19.192 (1978, 1979).  The Veteran did no appeal the decisions and no new and material evidence was received as to the effective date.  The disabilities were characterized differently at that time, but the Board has listed the disabilities as currently characterized.

An effective date prior to July 20, 1978 for the award of service connection for multilevel DDD of the lumbar spine, sarcoidosis pulmonary, sarcoidosis cutaneous, and radiculopathy lower right extremity are denied.  The effective date for the award of service connection for each of these disabilities is the day after the Veteran separated from service because he filed the claims in August 1978.  Under VA laws and regulations, including in effect at that time, no earlier effective date is available.  Thus, there was no error in the October 1978 and January 1979 rating decisions when assigning the effective date.  Thus, earlier effective dates for the awards of service connection for these four disabilities is not warranted.

Paranoid Schizophrenia with Depression

Service connection for a nervous condition, characterized as anxiety and depressive neurosis, was denied in a January 1979 rating decision.  The Veteran did not note disagreement with the denial within a year, and the denial became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran next filed a claim of service connection for paranoid schizophrenia in March 1992.  Later that month, the claim was denied in March 1992, and he was promptly notified of the denial.  Thereafter, nothing further regarding a psychological disorder, including an NOD, was received within a year.  As a result, the March 1992 decision became final. See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At a January 17, 1996 RO personal hearing for other issues that were appealed, the Veteran raised the claim of service connection for a nervous condition as secondary to service-connected sarcoidosis and his back disability.  In an August 1997 rating decision, the RO granted service connection for paranoid schizophrenia effective January 17, 1996, the date of the personal hearing.  An NOD with the effective date was not received within one year and no new and material evidence was received as to the effective date.  Thus, the August 1997 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In April 2011, the Veteran filed for an effective date prior to January 17, 1996 for paranoid schizophrenia with depression.  However, January 17, 1996 was the date of claim on the basis of which service connection was granted.  No other claim for service connection for a psychiatric disorder was pending before VA from the time of the prior final denial in March 1992 and the January 1996 RO hearing.  Claims during that timeframe pertained to other conditions.  This was recognized at the hearing as the Veteran's then representative noted that a psychiatric disorder claim was not on appeal.  Thus, there is no CUE in the assignment of January 17, 1996 as the effective date for the award of service connection for paranoid schizophrenia as that was considered the date of the claim to reopen.

Sarcoidosis Eyes

In an October 1978 rating decision, it was noted that the Veteran had reported blurry vision related to sarcoidosis, but that his blurry vision was "totally negative for involvement of sarcoid."  Thus, while both sarcoidosis pulmonary and cutaneous were granted, an implicit denial of sarcoidosis eyes can be reasonably interpreted in this decision.  Nothing further regarding the Veteran's eye disorders was received within a year, and the Veteran did not file an NOD with the October 1978 rating decision.  The rating decision thus became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Similar to the psychiatric condition analysis addressed above, on January 17, 1996 at a personal hearing, the Veteran again raised the issue of service connection for an eye condition.  In the August 1997 rating decision, on the basis of a VA evaluation, service connection was granted for sarcoidosis eyes effective January 17, 1996 and a noncompensable rating was assigned.

Though VA received private medical records regarding the Veteran's ocular symptoms in October 1997, no new and material evidence pertaining to the effective date was received.  Additionally, the Veteran did not file an NOD with the effective date.  Therefore, the August 1997 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Based on this procedural history, the Veteran may only obtain an earlier effective date on the basis of CUE.  The Board finds no CUE in the assignment of January 17, 1996 as the effective date for service connection for sarcoidosis eyes as the effective date assigned was the date of the claim to reopen upon which service connection was granted.  There were no earlier claims between the October 1978 rating decision and the January 1996 claim.

Impotence

In an October 1993 rating decision, the RO noted that the Veteran was hospitalized with an admission diagnosis of impotence in October 1992, but deferred a decision on the issue.  In September 1995, the RO denied the claim for service connection for impotence.  An SOC was also issued at that time, which included the issue, and the Veteran appealed to the Board.  Although the issue was thereafter addressed by the RO and the Board on several occasions, ultimately the Board remanded the claim in July 2005.  Subsequently, in a January 2008 rating decision, the RO granted service connection effective September 8, 1997 and assigned a noncompensable rating.  Impotence was said to be associated with, and secondary to, organic brain syndrome, for which service connection was granted also effective September 8, 1997.  

The issue of an earlier effective date for service connection for organic brain syndrome, based on CUE or otherwise, is not currently before the Board.  Though a secondary condition may have onset before the effective date of the award for service connection for or diagnosis of the primary condition, Frost v. Shulkin, 29 Vet. App. 131 (2017), it would be illogical for a secondary disability to have an effective date prior to the effective date of service connection for primary disability.  See Ellington v. Peake, 541 F. 3d 1364, 1369-70 (Fed. Cir. 2008) (noting (1) that effective dates for primary and secondary conditions be afforded the same treatment under 38 C.F.R. § 3.400 and (2) that secondary conditions arise at the same time or after primary conditions).  The evidence did not otherwise undebatably show entitlement to service connection for impotence prior to September 8, 1997, to include due to any other service-connected disability.  Thus, the Board cannot say that there was undebatable error in not assigning an effective date prior to September 8, 1997 for impotence.

CAD

The Veteran's first service connection claim for a heart condition was claimed as secondary to sarcoidosis.  This claim was denied in a March 1999 rating decision.  The Veteran appealed the decision to the Board.  The Board denied the claim, and after the United States Court of Appeals for Veterans Claims (the Court) vacated that decision, the Board again denied this claim in a January 2008 decision.  The Veteran did not again appeal to the Court.  As a result, the Board's decision is final on the date it was issued.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.

Thereafter, on May 15, 2009, the Veteran submitted a claim to reopen a claim of service connection for a heart condition (characterized as cardiac condition).  Service connection was granted in an October 2009 rating decision effective May 15, 2009, the date of claim, and a 100 percent rating was assigned.  He was notified of the decision the same month.  The Veteran did not file an NOD with the effective date for service connection assigned therein within a year, and no new and material evidence was received pertaining to an effective date; thus, the decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

As a result, the Veteran can only obtain an effective date prior to May 15, 2009 based on CUE.  The May 15, 2009 effective date was assigned based on his date of claim upon which his claim for service connection was received.  No other claim was then pending after the Board's January 2008 decision.  Thus, the date on which the claim to reopen was received was the earliest effective date that could be assigned.  As a result, the Board finds no CUE in the denial of an effective date prior to May 15, 2009.

SMC Housebound Rate

A veteran is entitled to SMC at the housebound rate under 38 U.S.C. § 1114(s) when (i) he has a service-connected disability that is rated 100 percent disabling and an additionally disability or multiple additional disabilities independently rated as at least 60 percent disabling or (ii) is permanently housebound because of service-connected disability or disabilities.  38 C.F.R. § 3.350(i).  The later requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises, or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(i)(2).

The Veteran was awarded SMC at the housebound rate based on the schedular criteria in 38 C.F.R. § 3.350(i)(1) in an October 2009 rating decision effective May 19, 2009.  He was informed of the decision to grant SMC at the housebound rate in October 2009, and nothing further regarding the effective date for SMC was received until his April 2011 claim.  Thus, the October 2009 decision granting an effective date of May 19, 2009 for SMC at the housebound rate became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

When SMC at the housebound rate was granted in the October 2009 rating decision, there was no express claim for such a benefit.  However, the RO awarded the benefit based on the awards arising from a May 19, 2009 claim for increase in an effort to maximize benefits.  The earliest date where there is a service-connected disability with a 100 percent rating is May 19, 2009.  Thus, there is no error in the decision assigning an effective date of May 19, 2009 for SMC at the housebound rate as that is the earliest the legal requirements for such a rating are shown.  Prior to that time, the combined rating for service-connected disabilities was 90 percent; thus, a schedular housebound rate was not available.

Moreover, there was no contention at that time, or any reasonably raised theory that actual housebound under 38 C.F.R. § 3.350(ii)(2) was shown.  VA treatment records from that time period records show that the Veteran participated in activities outside the house.  He would travel in his car and a December 2008 record shows that he went on vacation.  Thus, nor outcome determinative error is shown in the October 2009 rating decision for not assigning an effective date earlier than May 19, 2009 for the award of SMC at the housebound rate.  Therefore, the assignment of May 19, 2009 for SMC at the housebound rate was not the product of CUE.  Furthermore, the housebound rate currently remains in effect and the increased rating claims being remanded post-date the effective date.

Radiculopathy Left Lower Extremity

In the June 2013 rating decision on direct appeal, the Veteran was granted a separate rating for his left lower extremity radiculopathy effective March 15, 2011, which was characterized as a grant of "service connection."  Until January 29, 2010, the Veteran's back disability was rated under a prior version of the back rating that incorporated sciatic nerve symptoms involved in radiculopathy.  On January 29, 2010, the Veteran filed for a claim for an increased rating in excess of 60 percent for his back disability, and in August 2010, a separate 10 percent rating for right leg radiculopathy was assigned.  A VA examination was performed in August 2010, at which neurological symptoms in the left leg were said to be unremarkable, meaning not so different from normal.  

Under the General Rating Formula for Diseases and Injuries of the Spine found in 38 C.F.R. § 4.71a, VA is directed to evaluate any associated objective neurological abnormalities.  See Note (1).  The medical evidence of record showed evidence of an objective neurological abnormality of the right leg, but not the left.  As a result, the Board finds service connection for the left leg radiculopathy was not addressed in the August 2010 rating decision because it was not raised by the record at that time.  A November 2010 private treatment record notes no further progression of any neurologic finding and that the Veteran was 5/5.

With respect to the current claim, the RO implied via the Veteran's May 2011 claim for SMC based on the need for aid and attendance, a claim for an increased rating for his low back disability and thereby a claim for service connection for left leg radiculopathy.

In May 2011, the Veteran was afforded a VA examination of his back and related radiculopathy.  Mild to moderate sensory loss of both lower extremities manifested by decreased motor function was noted.  On the basis of this examination, service connection for radiculopathy in the left lower extremity was granted, effective March 15, 2011.  No earlier date is available as this is the date on which a claim of service connection for left lower extremity radiculopathy was raised by the record.  Additionally, the May 2011 VA examination is when it first became factually ascertainable that radiculopathy of left lower extremity was shown as the prior examination was normal in that regard.  Thus, entitlement actually arose after the date of claim.

As such, the preponderance of the evidence is against the claim for an effective date earlier than March 15, 2011 for the award of service connection for radiculopathy of the left lower extremity.  As such, the benefit-of-the-doubt doctrine is not applicable and an earlier effective date is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II. Increased Ratings

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  It has been held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), it was held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), it was held that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Multilevel DDD of the Lumbar Spine

To the extent relevant for the lumbar spine, the General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a 50 percent rating is for unfavorable ankylosis of the thoracolumbar spine and a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  For VA purposes, unfavorable ankylosis means a condition in which the entire spine is fixed in flexion or extension.  Additionally, a 60 percent rating is available under the Formula for Rating Intervertebral Disc Syndrome for incapacitating episodes of at least six weeks in the past 12 months.  38 C.F.R. § 4.71a.

The Veteran has claimed a higher rating for the spine because he reports that his symptoms have worsened. 

At the May 2011 VA examination, forward flexion was to 50 degrees, right and left lateral rotation was to 20 degrees, right and left rotation was to 20 degrees, and lumbar extension was to 20 degrees.  No reduction in range of motion was noted on repetition, but moderate pain, spasm, tenderness, and weakness, did limit flexion to 40 degrees, right and left lateral flexion to 10 degrees, right and left lateral rotation to 10 degrees, and extension to 10 degrees.  No ankylosis was noted.

The Veteran was afforded a VA examination in April 2013.  He reported having low back pain 2 to 3 times per day, waking up stiff, and having increasing pain throughout the day.  Flare-ups were said to decrease function of the back by at least 50 percent, but were relieved by a half an hour of rest.  Range of motion for forward flexion was to 20 degrees with pain at 20 degrees, to extension was to 5 degrees with pain at 5 degrees, right and left lateral flexion and rotation were each to 5 degrees with pain at 5 degrees.  Range of motion was the same after three repetitions.  The Veteran did not have IVDS.  He used a cane constantly to help stabilize his back and decrease his pain.  No ankylosis was reported.  

These findings are consistent with the Veteran's November 2016 Board hearing testimony, at which the Veteran noted use of a back brace at the hearing and difficult with long car trips because of his back pain, he did not note symptoms indicating unfavorable ankylosis of the entire spine during a flare-up or otherwise.  

The Veteran has also submitted various VA and private treatment records, none of which discuss ankylosis, though if it were present, the Board is confident it would be noted prominently in treatment records.

Based on the evidence either expressly showing no ankylosis of the entire spine or an absence of unfavorable ankylosis, a rating in excess of 60 percent is not warranted.  Additionally, 60 percent is the maximum rating available under the IVDS Formula; thus, a higher rating is not warranted under that Formula.

The Board does not find that any additional development is necessary to decide this claim, including any additional VA examination as a 60 percent rating is already beyond the highest schedular rating for limitation of motion of the spine.  Therefore, the regulatory provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional loss are not for further application.  See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnson v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes that the Veteran's 60 percent rating was granted in a June 1997 rating decision effective October 27, 1992.  As it has been in effect for 20 or more years, it is a protected rating.  See 38 C.F.R. § 3.951(b).  At that time, the Veteran's rating was under DC 5293 for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings.  The rating code has since been amended, and, while the Veteran's 60 percent rating has remained the same, he has been rated under the new criteria listed above and granted separate ratings for his lower extremity radiculopathy as discussed below.

The Board will take the rating issues on appeal as certified.  See Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).  However, the Board notes that the rating criteria do not provide for a 60 percent rating for limitation of motion plus separate ratings for associated radiculopathy that is currently in effect.  The proper approach is whether a 40 percent rating for non-ankylosed limitation of motion, when combined with separate ratings for neurological abnormalities such as radiculopathy warrant a rating higher than the 60 percent rating previously in effect.  Otherwise, there is pyramiding.  See 38 C.F.R. § 4.14.

Radiculopathy Lower Extremities

The Veteran has been in receipt of 10 percent ratings for radiculopathy in each of his lower extremities throughout the claims period.  He contends that these ratings do not reflect the severity of his symptoms.

The Veteran's radiculopathy is rated under DC 8520 for impairment of the sciatic nerve.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

At a May 2011 VA examination, mild to moderate sensory loss was noted in both legs.  The examiner also noted muscle strength was a 3 to 4 out of 5 in each leg.

In April 2013, the Veteran was afforded a VA examination.  The Veteran reported having intermittent pain and numbness to the lower extremities which was mild in nature.  Muscle strength testing for bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension was 5 out of 5 bilaterally.  An absence of muscle atrophy in the legs was noted.  Reflexes in the knees and ankles were normal.  Sensation in the bilateral lower extremities was normal in the thigh and knee, but decreased in the lower, left, feet, and toes.  No other neurological symptoms were noted, though the Veteran did use a cane and back brace to stabilize the back.

The Board finds that a 20 percent rating is warranted for radiculopathy for each lower extremity.  The May 2011 VA examination shows mild-to-moderate sensory loss as well as diminished strength in the legs.  Although these findings were not reflected in the April 2013 VA examination, that examination did show intermittent pain and numbness to the lower extremities.  As a result, affording the Veteran the benefit of the doubt, the Board finds that the radiculopathy more closely approximates moderate impairment compared to mild impairment.  See 38 U.S.C. § 5107(b) 38 C.F.R. §§ 3.102, 4.3, 4.7.  Thus, an increased rating to 20 percent for radiculopathy in each lower extremity is warranted.  

Although these higher ratings are warranted, even higher ratings are not warranted as the preponderance of the evidence is against a finding that the radiculopathy is more severe to approximate moderately severe or worse impairment based on the evidence described.

Impotence

The Veteran's impotence is rated as noncompensably disabling under 38 C.F.R. § 4.115b DC 7522.  This rating code provides for a 20 percent rating for loss of erectile power with deformity.  

The Veteran claims that he has penile deformity.  He was afforded a VA examination in May 2011, at which it was reported the Veteran had no testicular deformity.  The Veteran reported that treatment for his erectile dysfunction was unsuccessful, but the examiner noted history of treatment with MUSE that allowed the Veteran to achieve an erection sufficient for penetration.

In any event, no penile deformity was reported in the May 2011 examination history.  Further, the examiner's report of the Veteran's disabilities was quite extensive, and the Board is confident that had any deformity been present, it would have been discussed.  As a result, the Board finds that, while the Veteran is competent to report his symptomatology, his reports are not credible as his reports were different when discussing the matter with a clinician and the examination results show opposite findings.

The weight of the evidence in this case is that no penile deformity is present.  As a result, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a compensable rating is not warranted for impotence.  See 38 U.S.C. § 5107(b) 38 C.F.R. §§ 3.102, 4.3.  The Board notes that SMC based on loss of use is to be considered in these circumstances.  Such a benefit has been awarded and been in effect since the current effective date of the award of service connection for impotence.

Sarcoidosis Cutaneous

The Veteran is currently rated 10 percent for his skin sarcoidosis-related symptoms under DC 7806 for "dermatitis or eczema."  While sarcoidosis generally is rated under 38 C.F.R. § 4.97, DC 6846, non-pulmonary manifestations (such as the skin) are to be evaluated under the specific body system involved.  He contends that he is entitled to a higher rating based on the severity of his symptoms.

Under DC 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or exposed areas are affected and no more than topical therapy is required during the previous 12 months.  A 10 percent rating is warranted where between 5 percent and 20 percent of the entire body or exposed areas are affected or intermittent systemic therapy is required for a duration of less than six weeks during the previous 12-month period.  A 30 percent rating is warranted if 20 percent to 40 percent of the body or exposed areas are affected and systemic therapy is used to treat the condition for 6-12 weeks in the previous 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The Veteran was afforded a VA examination of his sarcoidosis in May 2011.  The examiner discussed several abnormalities on the skin, but clarified that none were related to sarcoidosis.  This is the only medical evidence of record as to the severity of the condition during the claim period and it persuasively explained that any symptomatology is not related to the service-connected sarcoidosis.  Due to the lack of ratable skin symptomatology, the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable, and a rating in excess of 10 percent for sarcoidosis cutaneous is not warranted.  See 38 U.S.C. § 5107(b) 38 C.F.R. §§ 3.102, 4.3.  

Paranoid Schizophrenia

The Veteran is currently rated at 50 percent for his paranoid schizophrenia with depression DC 9203 under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

The Board notes that, although evident in the record, Global Assessment of Functioning (GAF) scores are not found to be reliable evidence of severity.  See Golden v. Shulkin, No. 16-1208 (U. S. Vet. App. Feb. 23, 2018).

The Veteran was afforded a VA examination of his paranoid schizophrenia in April 2014.  It was noted that the Veteran had difficulty sleeping because of pain every night; however, he was still able to get 5-6 hours of sleep per night.  The Veteran reported arguing easily with his wife, but that his wife is quite understanding, and that he is difficult to get along with at times.  The Veteran stated that he gets depressed at times but is able to rely on a support group of family, friends, and neighbors.  He denied suicidal thoughts.  He experiences shakes and sweats primarily due to his back pain, but says there is no pattern as to when these anxiety symptoms occur.  The Veteran did not have any auditory or visual hallucination or delusions.  He believed that Risperdal helped with this.  The examiner also noted that the Veteran was able to maintain the activities of daily living.  Without the medication, he tends to end up in the hospital.  Paranoid schizophrenia was said to be in remission.

To the extent other treatment records are in the file, they provide a picture of the history of the Veteran's paranoid schizophrenia with depression, but not his current symptoms.

Based on the above, the Board finds that a rating of 50 percent, but no higher is warranted.  The Veteran, while on medication, does not experience hallucinations or delusions.  He has a support system of family, friends, and neighbors who lift him out of depressive moods.  He can be irritable, but maintains a good relationship with his wife, as well as an extensive support group.  He reports chronic sleep impairment due to service-connected disabilities, but still manages to get 5-6 hours of sleep per night.  He stated he has no suicidal thoughts.  This present the picture of a man who, although suffering from multiple chronic disabilities, is still capable of a moderate degree of social functioning.  Moreover, the rating criteria contemplate the ameliorative effect of medication.  As a result, the Veteran's paranoid schizophrenia is manifested by a moderate degree of social impairment, but not more severe symptomatology.

In consideration of this evidence, the Board finds that the Veteran's psychiatric condition results in no worse than occupational and social impairment with reduced reliability and productivity.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a rating in excess of 50 percent is not warranted.  See 38 U.S.C. § 5107(b) 38 C.F.R. §§ 3.102, 4.3.  

III. SMC Aid and Attendance

Legal Criteria

The Veteran is claiming SMC on the need for aid and attendance.  SMC at the housebound rate is already in effect, but the aid and attendance rate is the greater benefit.  Relevant to this case, SMC based on the need for aid and attendance is available where the Veteran is so helpless as to be in need of regular aid and attendance due to service-connected disabilities.  38 C.F.R. § 3.350(b).  In making this determination, the Board is to consider the Veteran's ability to dress or undress herself, keep herself ordinarily clean and presentable, inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness, inability to attend to the wants of nature (use the bathroom); incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).  See also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

In May 2011, the Veteran was afforded a VA examination to determine whether he was in need of aid and attendance.  The examiner noted that he drove himself to the VA Medical Center (VAMC) from his home, an hour away.  Because he does not like the long drive, he moved his treatment to a VAMC closer to his home.  The Veteran's spouse handles the household finances, but this was because she once worked at a bank, not because the Veteran was incapable of doing so.  The Veteran is an insulin-dependent diabetic who has had no hyperglycemic episodes in the past year, but he otherwise was not unable to protect himself from the hazards of daily living.

At the November 2016 Board hearing, the Veteran testified that he is an "independent person."  He noted that there were somethings he could not do, but this seemed only to refer to aches and pains making it difficult to get out of bed. 

The Veteran is service connected for many disabilities and has been rated as totally disabling since May 19, 2009.  However, the evidence does not demonstrate that he is unable to care for himself such to need the aid and attendance of another person.  The Veteran still thinks of himself as an independent person.  He can drive himself to the VAMC an hour away from his home, even though he may not like the long drive.  He has also been able to provide an extensive history of his medical conditions.  Further, evidence, as discussed elsewhere in this decision, demonstrates that he maintains functional relationships with a variety of people.  As a result, the Board finds that SMC based on the need for aid and attendance is not warranted at this time by a preponderance of the evidence.  See 38 U.S.C. § 5107(b) 38 C.F.R. § 3.102.

IV. Service Connection/New and Material Evidence

Spine Impairment

Prior to the filing of his current claim, the Veteran's claim of service connection for an additional spine disorder was denied in a January 2008 Board decision.  The decision is final on the date issued.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.

Since then, the Veteran has filed additional medical records showing evidence of continued treatment for spine conditions, all of which pertain to the lumbar spine.  Even though service connection is already in effect for DDD, herniated discs and previously characterized as strain, with ratings in effect for many years appearing to contemplate all existing spine manifestations, this does not preclude service connection for an additional spine disability if warranted.  See, e.g., Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Therefore, the Board finds that information has been submitted to reopen the claim, as the Veteran has had varying descriptions of his back disorders in imaging report.  See Medical Records submitted April 2013.  This constitutes new and material evidence.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will be further addressed in the remand section.


ORDER

An effective date prior to July 20, 1978, on the basis of CUE, for the award of service connection for multilevel DDD of the lumbar spine, is denied.

An effective date prior to July 20, 1978, on the basis of CUE, for the award of service connection for sarcoidosis pulmonary, is denied.

An effective date prior to July 20, 1978, on the basis of CUE, for the award of service connection for sarcoidosis cutaneous, is denied.

An effective date prior to July 20, 1978, on the basis of CUE for the award of service connection for radiculopathy right lower extremity, is denied.

An effective date prior to January 17, 1996, on the basis of CUE, for the award of service connection for paranoid schizophrenia with depression, is denied.

An effective date prior to January 17, 1996, on the basis of CUE, for the award of service connection for sarcoidosis eyes, is denied.

An effective date prior to September 8, 1997, on the basis of CUE, for the award of service connection for impotence, is denied.

An effective date prior to May 19, 2009, on the basis of CUE for the award of service connection for CAD, is denied.

An effective date prior to May 19, 2009, on the basis of CUE, for SMC at the housebound rate, is denied.

An effective date prior to March 15, 2011, for the award of service connection for radiculopathy left lower extremity, is denied.

A rating in excess of 60 percent for multilevel DDD of the lumbar spine is denied.

A rating of 20 percent, but not higher, for radiculopathy right lower extremity, is granted; subject to the laws and regulations governing the payment of monetary benefits.

A rating of 20 percent, but not higher, for radiculopathy left lower extremity, is granted; subject to the laws and regulations governing the payment of monetary benefits.

A compensable rating for impotence is denied.

A rating in excess of 50 percent for paranoid schizophrenia with depression is denied.

SMC based on the need for aid and attendance is denied.

New and material evidence having been submitted, the claim of service connection for spine impairment is reopened, the appeal is granted to this extent only.


REMAND

Effective Date SMC Loss of Use Creative Organ on the Basis of CUE

In the June 2013 rating decision, the RO denied an earlier effective date for SMC based on loss of use of a creative organ, on the basis of CUE.  The Veteran filed an NOD with the denial on this issue in September 2013 correspondence from his representative.  However, this issue was not included in the April 2014 SOC.  The Board will remand this issue to the RO for consideration and issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  

Service Connection for Hiatal Hernia

A claim of service connection for hiatal hernia was denied on the basis that the evidence submitted was not new and material in the codesheet associated with the June 2013 rating decision.  The Veteran filed an NOD with a decision regarding earlier effective date and evaluation for hiatal hernia in his September 2013 correspondence.  This appears to be a typographical error as service connection with a rating is not yet in effect.  The Board finds that the Veteran's NOD actually pertains to the new and material evidence issue adjudicated in June 2013.  Thus, the claim is on appeal.  However, the RO has not yet had the opportunity to issue an SOC and the issue was not included in the April 2014 SOC.  Thus a remand is necessary for this issue as well.  See 38 C.F.R. § 19.9(c); Manlincon, 12 Vet. App. at 238.  

Increased Rating Sarcoidosis Pulmonary

The Veteran is rated under DC 6602 for sarcoidosis pulmonary.  The Veteran was afforded a VA examination of his pulmonary sarcoidosis symptoms in May 2011.  At that time, the most recent pulmonary function testing (PFT) conducted was during an August 2010 VA examination.  The examiner noted that FEV1/FVC was said to be within normal limits.  However, no testing was done at the May 2011 examination.  

Further, the examiner noted that the Veteran's lung capacity was tested earlier in the year at South Jersey Chest Disease Specialists.  Though the record is already voluminous, these records to not appear in the file.  These records potentially relevant to the lung rating claim should be obtained on remand.


Sarcoidosis Eyes

The record reveals that an eye examination was conducted in April 2011.  However, the document dated VA examination April 29, 2011 only states to "see progress notes."  On remand, the any April 2011 VA examination report should be included into the record or, in the alternative, the Veteran should be provided a new VA eye examination.

Service Connection for Spine Impairment

As discussed above, the claim of service connection for spine impairment should be referred to a VA examiner to discuss whether the medical evidence of record demonstrates the presence of additional low back disorders.  Whether to order an examination is left to the discretion of the examiner.  An opinion should only be given if there are low back disorders identified for which service connection is not already in effect.

Service Connection for a Right Wrist Disorder

At the November 2016 Board hearing, the Veteran testified that as a result of his accidents during service, his whole right side was messed up.  Throughout the file, there is evidence of accidents that appear to be during the Veteran's period of service and a June 1977 record reveals some complaint about the right arm.

Several medical opinions are also of record, including a June 2013 opinion from Dr. Kazmi.  She noted his bony fusion of his right wrist in May 2013, which evidences the presence of a current disability.  She opined that, given the history of multiple accidents, sarcoidosis with multisystem involvement including small joints, and history of fractures, she can only state with reasonable medical probability that the complaints of his right wrist are causally related to his service.

There is a second June 2013 from a Dr. Bernardini.  He described the Veteran's wrist injury and opined that it was believed to be connected with a service injury from the late 1970s.

No VA examination of the right wrist has yet been conducted.  Thus, given the above information, one should be provided on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Further, a medical opinion addressing the above opinions is needed as both Dr Kazmi and Dr. Bernardini's explanations, while very useful in providing background on the present disorder, do not make the most convincing connection between service and the current disorder.  Further, Dr. Kazmi's reference to a possible connection between the right wrist and sarcoidosis raises the issue of whether service connection should be granted on a secondary basis.  38 C.F.R. § 3.310.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue an SOC as to the claims for an effective date prior to September 8, 1997 for SMC for loss of use of a creative organ based on CUE and the claim to reopen with new and material evidence service connection for hiatal hernia.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2.  With authorization from the Veteran, obtain records related to pulmonary testing conducted at South Jersey Chest Disease Specialists.

3.  Associate with the claims file the complete examination report for the Veteran's April 2011 VA eye examination or provide the Veteran with a new examination.

4.  Thereafter, afford the Veteran with a VA examination to assess the current severity of his service-connected sarcoidosis pulmonary disability with appropriate PFTs.

5.  Also, afford the Veteran an examination of his right wrist disorder by the appropriate medical clinician.  After examination and review of the entire claims file, the examiner should opine as to whether:

(A) The Veteran's right wrist, post status bony fusion at least as likely as not had its onset during, or is otherwise related to, service.

(B) The Veteran's right wrist, post status bony fusion at least as likely as not was caused, or aggravated, by his service-connected sarcoidosis.

A complete rationale should be provided for any opinion rendered.  In doing so, the examiner should address the medical opinions from Dr. Kazmi and Dr. Bernardini as well as any other relevant medical evidence.  The examiner is asked to consider relevant lay statements of record too.

6.  Forward the claims file to the appropriate medical clinician for comment on whether the evidence submitted since January 2008 demonstrates that the Veteran has any low back disorders for which service connection is not already in effect.

An examination should be conducted only if deemed necessary by the examiner.

If so, the examiner should provide an opinion as to whether the Veteran has a spine disability, for which service connection is not already in effect, that at least as likely as not had its onset during, or is otherwise related to, service.

7.  After completing the above, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


